Exhibit 10.15

LOGO [g46812logo.jpg]

 

May 31, 2007    EXHIBIT “A”    430 North McCarthy Blvd

Milpitas, California 95035

USA

Michael Ricci       408 546-5000 C/O JDSU       www.jdsu.com 430 N. McCarthy
Blvd       Milpitas, CA 95035      

 

Re:    Separation from JDS Uniphase Corporation on May 31, 2007

Dear Mike:

This letter agreement (“Agreement”) will confirm the terms of your separation
from your employment with JDS Uniphase Corporation and its subsidiaries and
affiliated entities (the “Company” or “JDSU”) effective May 31, 2007 (the
“Termination Date”). The Effective Date of this Agreement will be the 8th day
following the date of your signature below.

On or before the Termination Date the Company will provide you with your final
paycheck, which will include all accrued, but unpaid base pay and accrued ESPP
contributions, if any. Additionally, within seven (7) days of the Effective Date
of this Agreement, the Company shall provide you with a lump sum severance
payment of $150,000.00, less applicable withholdings as required by local, state
and federal law. The lump sum severance payment represents six months of your
base pay. Any stock options and other equity incentive awards, including
restricted stock units, previously granted to you that are not vested as of the
Termination Date will be cancelled and you will have 90 days from the
Termination Date to exercise vested stock options.

Upon the termination of your employment you will be eligible for COBRA benefits
continuation. A package containing appropriate COBRA information will be mailed
to you shortly after your termination by the Company’s outside vendor that
manages this program for JDSU. As well, should you elect COBRA benefits
continuation the Company will provide financial assistance towards this cost.
Specifically, the Company will contribute an amount equal to the Company’s then
current contribution to the cost of your health care benefits until the earlier
of (a) six months following your termination date, or (b) the date that you
receive coverage under any other comparable group health plan (as defined in
section 4980B(g)(2) of the Internal Revenue Code). Also, you will be eligible
for a senior management level package of outplacement services to be provided
through the Company’s chosen vendor, about which further information will be
provided by Human Resources. All severance payments will be subject to any
legally required withholdings and deductions.

Finally, the Company will provide you with credit for a payment of $137,500.00,
representing half of your FY2007 Executive Stabilization Program incentive
bonus.

The Company hereby reaffirms its continuing obligations to you pursuant to the
Company’s Articles, Bylaws and applicable law to defend and indemnify you
against claims,

 

Page 1 of 3



--------------------------------------------------------------------------------

LOGO [g46812logo.jpg]

 

actions and causes of action arising out of your employment and service to the
Company. For clarity, these obligations will survive the Effective Date of this
Agreement. You will also continue to be covered under the applicable Company
insurance policies relative to such claims. You agree to assist the Company as
reasonable necessary to effectuate the obligations reaffirmed under this
paragraph.

Your employee Proprietary Information and Assignment of Inventions Agreement
signed upon commencement of your employment will continue in full force and
effect in accordance with its terms. Except as described in this letter, any
further rights under any other agreements, whether written or oral, shall be
terminated as of the Effective Date hereof, including without limitation any
right to severance payments, bonus payments, stock option or other equity award
vesting or other benefits. This Agreement shall represent the entire
understanding between you and the Company regarding the terms of your employment
and termination of employment, will supersede any previous discussions and
understandings, and may not be modified except in writing signed by you and the
Company.

In consideration of the terms of this Agreement and exchange for the benefits
described above, you agree, on behalf of yourself, your successors and your
assigns, to release and absolutely discharge the Company and its present and
former officers, directors, agents, employees, attorneys, insurers and
affiliated entities from any claims, actions and causes of action, known or
unknown, that you may now have, or at any other time had, or shall or may have
against these released parties including claims arising from or related to your
employment, the termination of your employment, or any other matter, cause,
fact, thing, act or omission whatsoever occurring or existing at any time up to
and including the date of execution of this Agreement, including but not limited
to claims for compensation (including bonus and severance payments), stock
options or claimed rights related to stock options, breach of contract, wrongful
termination, retaliation, fraud, misrepresentation, unfair business practices,
breach of fiduciary duty, personal injury, defamation or national origin, race,
color, age, sex, sexual orientation, religious, disability, medical condition or
other discrimination or harassment under the Civil Rights Act of 1964, the
Family and Medical Leave Act, the Age Discrimination In Employment Act of 1967
(including the Older Workers’ Benefit Protection Act), the Americans with
Disabilities Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, the Worker Adjustment and Retraining Notification Act, the
California Fair Employment and Housing Act, the California Labor Code (and
analogous laws of any other state), state and federal securities laws or any
other applicable law, all as they have been or may be amended. To the fullest
extent permitted by law, you agree not to file any claim, action or demand based
on any of the matters released above.

You agree to return all Company property, including, without limitation, all
books, manuals, records, reports, notes, contracts, lists, blueprints, and other
documents, or materials, or copies thereof, and equipment furnished to or
prepared by you in the course of or incident to your employment. Further, you
agree that you will not make or publish, either orally or in writing, any
disparaging statement regarding the Company, its employees, clients, vendors, or
customers, or in any way impede or interfere with the Company’s customer, vendor
and employee relationships.

 

Page 2 of 3



--------------------------------------------------------------------------------

LOGO [g46812logo.jpg]

 

You agree that this release specifically covers known and unknown claims and you
waive your rights under Section 1542 of the California Civil Code or under any
comparable law of any other jurisdiction. Section 1542 states: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his favor at the time of executing the release, which if known by him
must have materially affected his settlement with the debtor”.

Further, you agree that you will not make or publish, either orally or in
writing, any disparaging statement regarding the Company, its employees,
clients, vendors, or customers, or in any way impede or interfere with the
Company’s customer, supplier and employee relationships. In order to insure that
there is no subsequent dispute regarding such potential impedance or
interference, you agree that for a period of one (1) year after the Termination
Date you will not, for yourself or any third party, directly or
indirectly solicit or recommend for employment any person who was employed by
the Company as of the Termination Date. You understand that your acceptance of
and agreement to the provisions of this paragraph are material factors in the
Company’s willingness to enter into this Agreement.

If any provision of this Agreement is for any reason found by an arbitrator or a
court of competent jurisdiction to be unenforceable, the remainder of this
Agreement shall continue in full force and effect.

You agree that you have been advised that you have twenty-one (21) days to
consider the terms of this Agreement (but may sign it at any time beforehand if
you so desire), and that you can consult an attorney in doing so. You also
understand that you can revoke your acceptance of the terms of this Agreement
within seven (7) days of signing it by sending a certified letter to that effect
to the Company’s General Counsel. Notwithstanding the foregoing, you agree that
the portion of this Agreement that pertains to the release of claims under the
ADEA shall not become effective or enforceable until the seven (7) day
revocation period has expired, but that all other terms of this Agreement will
become effective upon your signature below.

 

        Very Truly Yours,     Brett Hooper     Vice President, Human Resources
Agreed and Accepted:     Date:

 

   

 

Michael Ricci    

 

Page 3 of 3